DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, lines 20-23 state “deactivate the negative pressure source subsequent to the expiration of the second duration of time” and then “determine a pressure change in the fluid flow path over at least part of the second duration of time.”  Similar language is present in independent claims 9 and 15.  If the negative pressure source is deactivated after the expiration of the second duration of time” then the second duration of time has expired and no longer exists.  Consequently, it is confusing to claim “determine a pressure change in the fluid flow path over at least part of the second duration of time”, when the second duration of time has expired, or no longer exists. The change in pressure in the flow path is due to the deactivation of the pump after the second duration of time has expired.  To overcome this objection, please modify lines 22-23 of claim 1 such that “determine a pressure change in the fluid flow path 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low leak" in claim 1, from which claims 2-8 are dependent, is a relative term which renders the claim indefinite.  The term "low leak" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Para [0006] teaches a “low leak” corresponds to a leak rate of gas entering the fluid flow path from an external environment at which the apparatus is configured to provide or maintain negative pressure wound therapy” but does not provide a quantity or a specific leak rate of gas that is a “low leak”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (US 2021/0077670 A1).
Regarding claim 1, Long discloses a negative pressure wound therapy apparatus (Abstract and Title describe an apparatus for negative pressure wound therapy) comprising: 

a controller (controller 110, para [0043], Fig. 1) configured to: activate the negative pressure source for a first duration of time to attempt to reduce pressure under the wound dressing to approximately the negative pressure set point (target pressure [TP], para [0068], para [0062] teaches the controller 110 controls the pump, para [0068]-[0073] teaches the controller activates the pump for a first duration of time as illustrated in Fig. 2A and 2B, as examples),
subsequent to expiration of the first duration of time (dashed line 207, para [0069]-[0070], Fig. 2A and 2B), deactivate the negative pressure source (descent time 211, para [0072], Fig. 2B) after pressure under the wound dressing is reduced to approximately the negative pressure set point (As illustrated in Fig. 2A-2B the set point is 125 mmHg), and 
distinguish between a blockage in the fluid flow path and presence of a low leak in the fluid flow path (blockage detection algorithm and fluid leak detection algorithm generally at 620, para [0108]-[0111], Fig. 12) by being further configured to: 
activate the negative pressure source for a second duration of time to attempt to reduce pressure in the fluid flow path (rise time 212, para [0072], Fig. 2B), the second duration of time subsequent to the first duration of time (the second duration of time, rise time 212 is subsequent to the first duration of time, initial rise time 207 ),

determine a pressure change in the fluid flow path over at least part of the second duration of time (Fig. 2A illustrates a change in pressure from 125 mmHg to 50 mmHg; para [0108]-[0113] teach changes in pressure indicated blockage), and 
in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time indicates reduction in pressure, provide indication of blockage in the fluid flow path (para [0008] teaches the controller identifies a blockage state condition, para [0092], [0094] teaches the reduction in pressure is less when there is blockage after the pump has been deactivated; para [0108]-[0113] teach changes in pressure indicate a blockage; para [0007] teach the pressure sensor measure wound pressure; para [0045] teaches the pressure sensor measures pump pressure, container pressure, system pressure; para [0063] teaches the signal produced by the pressure sensors are processed by the controller; para [0068] teaches the controllers process information from the pressure sensors and control the operation of one or more components of the  therapy systems.  Examples of the controller operating and processing data obtained by the system (including changes in pressure) include Fig. 2A-2B activating and deactivating a pump, and as illustrated in Figs. 10, 11, 12, 13).  

Regarding claim 2, dependent from claim 1, Long discloses the claim limitation wherein the low leak corresponds to a leak rate of gas entering the fluid flow path from external -3-Application No.: Not Yet Assigned Filing Date:Herewithenvironment (para [0060] teaches leaks occur around the dressing that is adhered to the skin letting in gas from the external environment) at which the negative pressure source is configured to provide or maintain negative pressure (para [0100] teaches that process elements, including pressure sensors, are able to detect leaks, and the controller is programmed with a negative pressure control algorithm to maintain the wound pressure [WP] proximate the desired target pressure [TP]).  

Regarding claim 3, dependent from claim 1, wherein the controller (controller 110, para [0043], Fig. 1) is further configured to, in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time (rise time 212, para [0072], Fig. 2B) does not indicate reduction in pressure, provide indication that the low leak is present in the fluid flow path (Para [0108]-[0113];  Para [0109] states “After the negative pressure control algorithm 605 proceeds to the dressing-alert algorithms including, for example, the blockage detection algorithm and fluid leak detection algorithm shown generally at 620 in FIG. 13B, the algorithm may commence with determining whether the wound pressure (WP) is increasing at 621 after increasing the pump duty cycle (PD) at 616 by a predetermined increment as an output of the wound pressure control 610. If the wound pressure (WP) responds and is increasing, the algorithm may increment an air leak counter at 622 and proceed to the air leak detection algorithm and desiccation detection algorithm at 640. However, if the wound pressure (WP) does not increase, the blockage/leak detection algorithm 620 determines whether the property signals associated with the humidity, i.e., the humidity data, is rising at a relatively low rate within the therapy cavity at 623. If the humidity data is rising at a relatively low rate, the blockage/leak detection algorithm 620 increments a blockage counter 624 and inquires whether the blockage counter is less than a predetermined blockage count threshold at 625 such as, for example, less than three, to determine whether a blockage alert or alarm should be generated. If the blockage counter number is less than the blockage count threshold, the blockage/leak detection algorithm 620 generates a blockage alert at 626 and progresses to log a new set of sensor readings at 650. If the blockage counter number is greater than or equal to the blockage count threshold, the negative pressure control algorithm generates a blockage alarm at 627 and progresses to log a new set of sensor readings at 650.”).  As the pump cycles from an activated pump to a deactivated pump the system is monitoring pressure as described above.  Consequently, the controller is configured to, in 

Regarding claim 5, dependent from claim 1, Long disclosed the claim limitation wherein pressure in the fluid flow path is reduced over the second duration of time (rise time 212, para [0072], Fig. 2B) when the negative pressure source is active due to evacuation of gas from a portion of the fluid flow path downstream from the blockage (para [0094] states “FIG. 1, that may remotely vent the therapeutic environment within the therapy cavity 403 to the ambient environment or fluidly couple the therapeutic environment to a source of positive pressure. The regulator 118 may then be used to provide ambient air or positive pressure to the therapeutic environment in a controlled fashion to “purge” the therapeutic environment within both the therapy cavity 403 and the primary lumen 430 to resolve the problems identified above regarding head pressures and blockages, and to facilitate the continuation of temperature, humidity, and pH measurements as described above.” Please see para [0096], [0099]).  A blockage that occurs during the second duration of time (rise time 212, para [0072], Fig. 2B) would be vented as described above allowing the evacuation of gas downstream of the blockage.

Regarding claim 6, dependent from claim 5, Long discloses  the claim limitation wherein the fluid flow path includes a leak, and wherein the portion of the fluid flow path downstream from the blockage is depressurized over a duration of time when the negative pressure source is deactivated due to the leak (Para [108] states “The negative pressure control algorithm 605 may include a wound pressure control 610 as shown in FIG. 11 that compares wound pressure (WP) to the target pressure (TP), and then provides commands to increase or decrease the pump duty cycle (PD) accordingly and/or log the vent [the vent is the leak that depressurizes the system] the therapy cavity at 612 as described above and a command to reduce the pump duty cycle (PD)  at 613 [reduced pump cycle occurs when the negative pressure source is deactivated].”Para [0094] teaches opening vents, or air leaks, to purge the therapeutic environment to resolve problems identified regarding blockages may occur during activate and deactivated states of the pump during the therapeutic cycle.).  

Regarding claim 7, dependent from claim 1, Long discloses the claim limitation  further comprising a pressure sensor (pressure sensor 120, para [0045] teaches the pressure sensor may measure pump pressure, Fig.1; para [0047] teaches the pressure sensor 120 is fluidly coupled to the dressing 102 directly or indirectly by conduit 121 and conduit 122, Fig. 1) configured to measure pressure in the fluid flow path (para [0047]), wherein the controller (controller 110, para [0043], Fig. 1) is further configured to determine the pressure change in the fluid flow path over the at least part of the second duration of time based on a difference between a first pressure measurement made by the pressure sensor approximately at a start of the second duration of time (rise time 212, para [0072], Fig. 2B; at the start of rise time 212 the pressure is 50 mmHg in Fig. 2B) and a second pressure measurement made by the pressure sensor approximately at an end of the second duration of time (rise time 212, para [0072], Fig. 2B; at the end of the rise time 212 the pressure is 125 mmHg). As stated in claim 1, of which this claim is dependent, the controller is configured to determine the pressure change in the fluid flow path as claimed.  

Regarding claim 8, dependent from claim 1, Long discloses the claim limitation further comprising a canister (fluid container 112, para [0043], Fig.1) configured to be fluidically connected to 

Regarding claim 9, Long discloses a negative pressure wound therapy apparatus (Abstract and Title describe an apparatus for negative pressure wound therapy) comprising: 
a negative pressure source (negative pressure source 104, para [0043]-[0044], Fig.1) configured to provide negative pressure via a fluid flow path to a wound (tissue site 150, para [0067], Fig. 1)  covered by a wound dressing (cover 106, para [0067], Fig. 1), the negative pressure source further configured to be periodically activated to reduce pressure under the wound dressing to approximately a negative -4-Application No.: Not Yet Assigned Filing Date:Herewithpressure set point and be periodically deactivated after pressure under the wound dressing is reduced to approximately the negative pressure set point (pressure control modes including pressure set points target pressure (TP) and wound pressure (WP), para [0014-[0015], Fig. 2A-2B; para [0069]-[0072] teaches the measurement of wound pressure [WP]); and 
a controller (controller 110, para [0043], Fig. 1) configured to indicate a blockage in the fluid flow path (blockage detection algorithm generally at 620, para [0108]-[0113], Fig. 12) by being further configured to: 
activate the negative pressure source for a first duration of time (dashed line 207, para [0069]-[0073], Fig. 2A and 2B) to attempt to reduce pressure under the wound dressing to approximately the negative pressure set point (Fig. 2B illustrates a negative pressure set point of 125 mmHg in one therapy embodiment), 

activate the negative pressure source for a second duration of time (rise time 212, para [0072], Fig. 2B) to attempt to reduce pressure in the fluid flow path (negative pressure is reduced to 125mmHG in Fig. 2B), the second duration of time subsequent to the first duration of time (the second duration of time, rise time 212 is subsequent to the first duration of time, initial rise time 207 ),
deactivate the negative pressure source (descent time 211, para [0072], Fig. 2B) subsequent to expiration of the second duration of time (rise time 212, para [0072], Fig. 2B), 
determine a pressure change in the fluid flow path over at least part of the second duration of time (Fig. 2B illustrates a pressure change from 125 mmHg to 50 mmHg; para [0108]-[0113] teaches changes in pressure being measured for leak and blockage detection), and 
in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time indicates reduction in pressure, provide indication of the blockage in the fluid flow path (para [0008] teaches the controller identifies a blockage state condition, para [0092], [0094] teaches the reduction in pressure is less when there is blockage after the pump has been deactivated; para [0108]-[0113] teach changes in pressure indicate a blockage; para [0007] teach the pressure sensor measure wound pressure; para [0045] teaches the pressure sensor measures pump pressure, container pressure, system pressure; para [0063] teaches the signal produced by the pressure sensors are processed by the controller; para [0068] teaches the controllers process information from the pressure sensors and control the operation of one or more components of the  therapy systems.  Examples of the controller operating and processing data obtained by the system (including changes in pressure) include Fig. 2A-2B activating and deactivating a pump, and as illustrated in Figs. 10, 11, 12, 13).  

Regarding claim 11, dependent from claim 9, Long discloses the claim limitation wherein pressure in the fluid flow path is reduced over the at least part of the second duration of time when the negative pressure source is active due to evacuation of gas from a portion of the fluid flow path downstream from the blockage (para [0094] states “FIG. 1, that may remotely vent the therapeutic environment within the therapy cavity 403 to the ambient environment or fluidly couple the therapeutic environment to a source of positive pressure. The regulator 118 may then be used to provide ambient air or positive pressure to the therapeutic environment in a controlled fashion to “purge” the therapeutic environment within both the therapy cavity 403 and the primary lumen 430 to resolve the problems identified above regarding head pressures and blockages, and to facilitate the continuation of temperature, humidity, and pH measurements as described above.” Please see para [0096], [0099].)  A blockage that occurs during the second duration of time (rise time 212, para [0072], Fig. 2B) would be vented as described above allowing the evacuation of gas downstream of the blockage.

Regarding claim 12, dependent from claim 11, Long discloses  the claim limitation wherein the fluid flow path includes a leak, and wherein the portion of the fluid flow path downstream from the blockage is depressurized over a duration of time when the negative pressure source is deactivated due to the leak (Para [108] states “The negative pressure control algorithm 605 may include a wound pressure control 610 as shown in FIG. 11 that compares wound pressure (WP) to the target pressure (TP), and then provides commands to increase or decrease the pump duty cycle (PD) accordingly and/or log the sensor readings of the sensor properties at 650. Referring more specifically to FIG. 13A, if the wound pressure (WP) is greater than the target pressure (TP) at 611 (YES), the wound pressure control 610 may generate a command to vent [the vent is the leak that depressurizes the system] the therapy cavity at 612 as described above and a command to reduce the pump duty cycle (PD)  at 613 reduced pump cycle occurs when the negative pressure source is deactivated].”Para [0094] teaches opening vents, or air leaks, to purge the therapeutic environment to resolve problems identified regarding blockages may occur during activate and deactivated states of the pump during the therapeutic cycle.).  As stated in claim 9, of which this claim is dependent, the controller is configured to determine the pressure change in the fluid flow path as claimed.  

Regarding claim 13, dependent from  claim 9, further comprising a pressure sensor (pressure sensor 120, para [0045] teaches the pressure sensor may measure pump pressure, Fig.1; para [0047] teaches the pressure sensor 120 is fluidly coupled to the dressing 102 directly or indirectly by conduit 121 and conduit 122, Fig. 1)  configured to measure pressure in the fluid flow path (para [0047]), wherein the controller (controller 110, para [0043], Fig. 1) is further configured to determine the pressure change in the fluid flow path over the at least part of the second duration of time based on a difference between a first pressure measurement made by the pressure sensor approximately at a start of the second duration of time and a second pressure measurement made by the pressure sensor approximately at an end of the second duration of time (rise time 212, para [0072], Fig. 2B; at the start of rise time 212 the pressure is 50 mmHg in Fig. 2B) and a second pressure measurement made by the pressure sensor approximately at an end of the second duration of time (rise time 212, para [0072], Fig. 2B; at the end of the rise time 212 the pressure is 125 mmHg) (Fig 2B illustrates the controller is configured to determine the pressure change in the fluid flow path as claimed).  

Regarding claim 14, dependent from claim 9, Long discloses the claim limitation further comprising a canister (fluid container 112, para [0043], Fig.1) configured to be fluidically connected to the negative pressure source and to store at least some fluid removed from the wound (Fig, 1 illustrates the container 112 is fluidly coupled to the dressing 102 and to the negative-pressure source 104; para 

Regarding claim 15, Long discloses a negative pressure wound therapy apparatus (Abstract and Title describe an apparatus for negative pressure wound therapy) comprising: 
a negative pressure source (negative pressure source 104, para [0043]-[0044], Fig.1) configured to provide negative pressure via a fluid flow path to a wound (tissue site 150, para [0067], Fig. 1)  covered by a wound dressing (cover 106, para [0067], Fig. 1), the negative pressure source further configured to be periodically activated to reduce pressure under the wound dressing to approximately a negative -4-Application No.: Not Yet Assigned Filing Date:Herewithpressure set point and be periodically deactivated after pressure under the wound dressing is reduced to approximately the negative pressure set point (pressure control modes including pressure set points target pressure (TP) and wound pressure (WP), para [0014-[0015], Fig. 2A-2B; para [0069]-[0072] teaches the measurement of wound pressure [WP]); and 
a controller (controller 110, para [0043], Fig. 1) configured to indicate a blockage in the fluid flow path (blockage detection algorithm generally at 620, para [0108]-[0113], Fig. 12) by being further configured to: 
activate the negative pressure source for a duration of time to attempt to reduce pressure in the fluid flow path (dashed line 207, para [0069]-[0070], Fig. 2A and 2B), 
deactivate the negative pressure source subsequent to expiration of the duration of time (descent time 211, para [0072], Fig. 2B illustrates descent time 211 is subsequent to dashed line 207),
determine a pressure change in the fluid flow path over at least part of the duration of time (Fig. 2B illustrates a pressure change from 125 mmHg to 50 mmHg; para [0108]-[0113] teaches changes in pressure being measured), and


Regarding claim 16, dependent from claim 15, wherein pressure in the fluid flow path is reduced over the at least part of the duration of time when the negative pressure source is active due to evacuation of gas from a portion of the fluid flow path downstream from the blockage (para [0094] states “FIG. 1, that may remotely vent the therapeutic environment within the therapy cavity 403 to the ambient environment or fluidly couple the therapeutic environment to a source of positive pressure. The regulator 118 may then be used to provide ambient air or positive pressure to the therapeutic environment in a controlled fashion to “purge” the therapeutic environment within both the therapy cavity 403 and the primary lumen 430 to resolve the problems identified above regarding head pressures and blockages, and to facilitate the continuation of temperature, humidity, and pH measurements as described above.” Please see para [0096], [0099]).   A blockage that occurs during the second duration of time (rise time 212, para [0072], Fig. 2B) would be vented as described above allowing the evacuation of gas downstream of the blockage.

Regarding claim 17, dependent from claim 16, Long discloses wherein the fluid flow path includes a leak, and wherein the portion of the fluid flow path downstream from the blockage is depressurized over another duration of time when the negative pressure source is deactivated due to the leak (Para [108] states “The negative pressure control algorithm 605 may include a wound pressure control 610 as shown in FIG. 11 that compares wound pressure (WP) to the target pressure (TP), and then provides commands to increase or decrease the pump duty cycle (PD) accordingly and/or log the sensor readings of the sensor properties at 650. Referring more specifically to FIG. 13A, if the wound pressure (WP) is greater than the target pressure (TP) at 611 (YES), the wound pressure control 610 may generate a command to vent [the vent is the leak that depressurizes the system over another duration of time] the therapy cavity at 612 as described above and a command to reduce the pump duty cycle (PD) at 613 [reduced pump cycle occurs when the negative pressure source is deactivated].”Para [0094] teaches opening vents, or air leaks, to purge the therapeutic environment to resolve problems identified regarding blockages may occur during activate and deactivated states of the pump during the therapeutic cycle.)

Regarding claim 18, dependent from claim 15, further comprising a pressure sensor (pressure sensor 120, para [0045] teaches the pressure sensor may measure pump pressure, Fig.1; para [0047] teaches the pressure sensor 120 is fluidly coupled to the dressing 102 directly or indirectly by conduit 121 and conduit 122, Fig. 1) configured to measure pressure in the fluid flow path (para [0047]), wherein the controller (controller 110, para [0043], Fig. 1) is further configured to determine the pressure change in the fluid flow path over the at least part of the duration of time (dashed line 207, para [0069]-[0070], Fig. 2A and 2B) based on a difference between a first pressure measurement (Fig. 2B illustrates the first pressure measurement is zero) made by the pressure sensor approximately at a start of the 

Regarding claim 19, dependent from claim 15, Long discloses the claim limitation further comprising a canister (fluid container 112, para [0043], Fig.1) configured to be fluidically connected to the negative pressure source and to store at least some fluid removed from the wound (Fig, 1 illustrates the container 112 is fluidly coupled to the dressing 102 and to the negative-pressure source 104; para [0065] teaches the container 112 collects and manages exudates and other fluids withdrawn from a tissue site).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2021/0077670 A1).
Regarding claim 4, dependent from claim 1, Long implies the claim limitation wherein the second duration of time (rise time 212, para [0072], Fig. 2B) is shorter than the first duration of time (dashed line 207, para [0069]-[0070], Fig. 2A and 2B) over which the negative pressure source is activated to attempt to reduce pressure under the wound dressing to approximately the negative pressure set point (Fig. 2B illustrates negative pressure set points of 125 mmHg and 50 mmHg). 
Specifically, para [0014] and [0015] describe graphs illustrating embodiments of pressure control modes for the negative pressure. Para [0071] states “The target pressure may also be a variable target pressure (VTP) controlled or determined by controller 110 that varies in a dynamic pressure mode. For example, the variable target pressure (VTP) may vary between a maximum and minimum pressure value that may be set as an input determined by a user as the range of negative pressures desired for therapy at the tissue site 150.”  When therapy is provided as variable target pressure (VTP), a high target pressure value may be followed by a low target pressure value, based on the wound and dressing characteristics, resulting in the second duration of time being shorter than the first duration of time since less time would be required for the pump to achieve the lower pressure target. Para [0070] also states “In some embodiments, the decrease in wound pressure (WP) at the tissue site 150 from ambient pressure to the target pressure (TP) is not instantaneous, but rather gradual depending on the type of therapy equipment and dressing being used for the particular therapy treatment.”  The purpose of negative pressure wound therapy (NPWT) is to enhance wound healing 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Long such that the second duration of time is shorter than the first duration of time over which the negative pressure source is activated to attempt to reduce pressure under the wound dressing to  approximately the negative pressure set point, target pressure (TP), as suggested by Long based on the type of therapy equipment and dressing being used for the particular therapy treatment.

Regarding claim 10, dependent from claim 9, Long implies the claim limitation wherein the second duration of time (rise time 212, para [0072], Fig. 2B) is shorter than the first duration of time (dashed line 207, para [0069]-[0070], Fig. 2A and 2B) over which the negative pressure source is activated to attempt to reduce pressure under the wound dressing to approximately the negative pressure set point (Fig. 2B illustrates negative pressure set points of 125 mmHg and 50 mmHg). 
Specifically, para [0014] and [0015] describe graphs illustrating embodiments of pressure control modes for the negative pressure. Para [0071] states “The target pressure may also be a variable target pressure (VTP) controlled or determined by controller 110 that varies in a dynamic pressure mode. For example, the variable target pressure (VTP) may vary between a maximum and minimum pressure value that may be set as an input determined by a user as the range of negative pressures desired for therapy at the tissue site 150.”  When therapy is provided as variable target pressure (VTP), a high target pressure value may be followed by a low target pressure value, based on the wound and dressing characteristics, resulting in the second duration of time being shorter than the first duration of time since less time would be required for the pump to achieve the lower pressure target. Para [0070] also states “In some embodiments, the decrease in wound pressure (WP) at the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Long such that the second duration of time is shorter than the first duration of time over which the negative pressure source is activated to attempt to reduce pressure under the wound dressing to  approximately the negative pressure set point, target pressure (TP), as suggested by Long based on the type of therapy equipment and dressing being used for the particular therapy treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781